Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1- 20 are presented for examination.
Claims 1, 11 and 20 are currently amended.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Ganga et al., (hereinafter Ganga) U.S. Pub. No. 2015/0117177, in view of Ram et al., (hereinafter Ram) U.S. Patent No. 11,234,059.

As to claim 1, Ganga teaches the invention as claimed, including a method for transmitting data in an automation communication network comprising at least one distribution node having a plurality of input/output interfaces each of which is connected to a network segment (fig. 6, par. 0040), 
wherein the network segment comprises at least one subscriber, wherein data exchange between the subscribers takes place in the form of telegrams (fig. 2, 6, par. 0023, 0027), 
wherein priority levels are assigned to the telegrams, wherein the transmission of a telegram having a first priority level on an input/output interface is interrupted by the at least one distribution node when the at least one distribution node has received a telegram having a second priority level which comprises a higher valence than the first priority level, on a further input/output interface (abstract, fig. 6, par. 0025, 0039-0045, 0049), 
wherein said at least one distribution node completes the interrupted telegram having the first priority level forming a first fragment in a defined manner by said at least one distribution node transmitting a first fragmentation information at the end of said first fragment (par. 0045, 0049. Fig. 9 “FRAG_TYPE_END” 904), 
wherein a remaining portion of the telegram having the first priority level, which has not yet been transmitted by the at least one distribution node, forms a second fragment, wherein the at least one distribution node generates a second fragmentation information for the second fragment (par. 0039-0040, 0049, fig. 9, OFFSET 906), 
wherein the at least one distribution node buffers the second fragment together with the second fragmentation information (par. 0021, 0030, 0036, 0040, 0044-0045), 
wherein the at least one distribution node, after sending of the telegram having the second priority level on the input/output interface, transmits the second fragment of the telegram having the first priority level together with the second fragmentation information on the input/output interface (par. 0040, 0044-0045), and 
wherein an addressed subscribe, for which the telegram having the first priority level is intended, reassembles the first fragment and the second fragment of the telegram having the first priority level on the basis of the first and second fragmentation information (par. 0044, 0068, 0101, 0108, 0115).
However, Ganga does not explicitly teach wherein the first fragmentation information comprises a fragment number of the second fragment and the second fragmentation information comprises a fragment number of the first fragment.
Ram teaches wherein the first fragmentation information comprises a fragment number of the second fragment and the second fragmentation information comprises a fragment number of the first fragment (col. 2, line 62-col. 3, line 19, col. 13, line 6-38, col. 15, line 44-col. 16, line 46).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the current claimed invention was made to combine thee teaching of Ganga and Ram to provide requested content to client computing devices with consideration of image quality and performance delivery of requested content. 

As to claim 2, Ganga teaches the invention as claimed, including the method according to claim 1, wherein said at least one distribution node sends a checksum field at the end of said first fragment, and wherein the checksum field has a checksum calculated over the already sent part of the first fragment (fig. 2, 9, par. 0018, 0027, 0125). 

As to claim 3, Ganga teaches the invention as claimed, including the method according to claim 1, wherein the first fragmentation information comprises a fragment number of the second fragment, and wherein the at least one distribution node indicates the first fragment of the interrupted telegram having the first priority level by a first fragmentation symbol at the end of the interrupted telegram (par. 0044). 

As to claim 4, Ganga teaches the invention as claimed, including the method according to claim 3, wherein the second fragment of the telegram having the first priority level is divided up into at least two sub-fragments, wherein a first sub-fragment of the telegram with the first priority level has a second fragmentation symbol and the second fragmentation information at the beginning of the first sub-fragment, wherein the second fragmentation information comprises a fragment number having the value of the fragment number of the first fragment, wherein the first sub-fragment comprises the first fragmentation information at the end of the first sub-fragment comprising the fragment number of a second sub-fragment, and wherein the first sub-fragment has the first fragmentation symbol at the end of the first subfragment (fig. 9, par. 0043-0044, 0056-0057). 

As to claim 5, Ganga teaches the invention as claimed, including the method according to claim 4, wherein the second sub-fragment of the telegram having the first priority level comprises the second fragmentation symbol and the second fragmentation information at the beginning of the second sub-fragment, wherein the second fragmentation information of the second sub-fragment has the fragment number with the value of the fragment number of the first sub-fragment, and wherein the second sub-fragment of the telegram with the first priority level is marked with the value zero of the fragment number of the first fragmenting information at the end of the second sub-fragment (par. 0040-0045, 0049). 

As to claim 6, Ganga teaches the invention as claimed, including the method according to claim 1, wherein a possible fragmentation of the telegram having the first priority level is indicated by setting a fragmentation TAG at the beginning of the telegram having the first priority level, wherein the fragmentation TAG has a type field for a protocol used within user data of the first fragment, wherein the at least one distribution node interrupts the telegram with the first priority level in such a way that the interrupted telegram which forms the first fragment of the telegram has a minimum length during the interruption process, wherein the fragmentation of the telegram having the first priority level is indicated at the end of the first fragment with the first fragmentation information, and wherein the first fragmentation information comprises a fragment number of the second fragment (par. 0040-0045, 0101, 0107-0108). 

As to claim 7, Ganga teaches the invention as claimed, including the method according to claim 6, wherein the second fragment of the telegram having the first priority level is divided up into at least two sub-fragments, wherein a first sub-fragment at the beginning of the first sub-fragment has a fragment target address comprising a second fragmentation information having a fragment number with the value of the fragment number of the first fragment, wherein a plurality of subscribers may be addressed via the fragment target address, and wherein the first sub-fragment of the telegram comprises the first fragmenting information with the fragment number of a second sub-fragment at the end of the first subfragment (fig. 9, par. 0043-0044, 0056-0057). 

As to claim 8, Ganga teaches the invention as claimed, including the method according to claim 7, wherein the fragment target address comprises a sender address, a target address and the fragmentation TAG at the beginning of the first sub-fragment, and wherein the fragment target address comprises an additional data field if the telegram comprises the additional data field (par. 0040-0045, 0101, 0107-0108). 

As to claim 9, Ganga teaches the invention as claimed, including the method according to claim 8, wherein the second sub-fragment of the telegram having the first priority level has filler bytes if the second sub-fragment falls below the minimum length, wherein the insertion of filler bytes is indicated by setting the fragment number value of the first frag-mentation information of the second sub-fragment to a value PAD at the end of the second sub-fragment, and wherein the second sub-fragment has a filler byte data field at the end of the second subfragment comprising the number of filler bytes (par. 0040-0042, 0060, 0157-0165). 

As to claim 10, Ganga teaches the invention as claimed, including the method according to claim 1, wherein the telegram with the first priority level is configured as an Ethernet telegram (abstract, par. 0034). 

Claims 11-20 have similar limitations as claims 1-10; therefore, they are rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THU HA T NGUYEN/Primary Examiner, Art Unit 2444